Appeal from orders, Family Court, New York County (George L. Jurow, J.), entered on or about January 6, 2006, which limited respondent mother’s visitation with the child to strict supervision by the New York Society for the Prevention of Cruelty to Children, and prohibited the mother from any contact or communication with the child’s school, unanimously dismissed as moot, without costs.
Respondent argues that the court abused its discretion by restricting her visitation without granting her a hearing. This issue was rendered moot by a later hearing resulting in dismissal of the father’s petition and restoration of respondent’s visitation (see Matter of Jamela B., 28 AD3d 478 [2006]), and no exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur—Friedman, J.P, Williams, Gonzalez, Sweeny and McGuire, JJ.